Citation Nr: 0000918	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  97-21 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for low back strain 
with degenerative joint disease, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for residuals of a 
gunshot wound injury of the left upper arm, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for residuals of a 
fracture of the right middle fibula and medial malleolus, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for residuals of a 
fracture of the right great toe, currently evaluated as 
noncompensably disabling.

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to March 
1970 and from April 1971 to September 1972, including combat 
service in the Republic of Vietnam, and his decorations 
include the Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, which denied the veteran's claims of 
entitlement to increased evaluations for his service-
connected low back strain with degenerative joint disease 
(low back disability); residuals of a gunshot wound injury of 
the left upper arm; residuals of a fracture of the right 
middle fibula and medial malleolus; residuals of a fracture 
of the right great toe; and to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).  The veteran timely appealed this 
determination to the Board.

In his January 1997 Notice of Disagreement, the veteran 
indicated that he was unable to work, in part due to 
suffering from constant headaches.  Thereafter, during a 
hearing conducted before a hearing officer at the RO in 
February 1997, the veteran testified that his private 
treating physician, Dr. Linda M. Robinson, told him that his 
headaches were related to his service-connected low back 
disability.  In addition, a review of the service medical 
records shows that the veteran sustained head trauma during 
an in-service motor vehicle accident.  In light of the 
foregoing, the Board concludes that the veteran may be 
asserting both direct and secondary claims for service 
connection for a headache disorder.  The Board also observes 
that, in October 1997, the RO established service connection 
for post-traumatic stress disorder (PTSD) and assigned a 10 
percent evaluation for this disability.  In written argument 
dated in January 1999, in support of his TDIU claim, the 
veteran's representative asserted that the veteran was 
unemployable due to this disability.  As such, the RO may 
also be asserting a claim for an increased rating for this 
disability.  As such, the RO must contact the veteran and 
clarify whether he wishes to assert these claims.


REMAND

The veteran essentially contends that increased ratings are 
warranted for his service-connected low back disability and 
for the residuals of a gunshot wound injury of the left upper 
arm, of a fracture of the right middle fibula and medial 
malleolus and of a fracture of the right great toe, on the 
basis that each of the disabilities has increased in severity 
in recent years.  In support, the veteran reports that he can 
no longer work due to his low back disability, and he 
submitted a copy of a September 1995 determination from the 
Social Security Administration (SSA) awarding him disability 
benefits, in part due to that disability.  He also maintains 
that he suffers from "excruciating left arm and hand pain, 
and that, upon prolonged standing, his right leg and right 
ankle swell.  In addition, the veteran complained of having 
pain and swelling in his right great toe as well as the 
presence of various scars.  

A review of the claims folder discloses that the veteran has 
not been afforded a formal VA examination during the course 
of this appeal with respect to any of the disabilities 
discussed above.  Indeed, although the veteran filed his 
current claims for increased ratings in December 1995, the 
most recent pertinent VA compensation examination was 
conducted in November 1991.  In failing to afford him a VA 
examination to assess the extent and severity of the service-
connected disabilities, VA breached its duty to assist the 
veteran in the development of his well-grounded claims.  See 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Accordingly, the 
Board agrees with the veteran and his representative that 
each of increased rating claims, as well his claim for a 
TDIU, must be remanded to schedule the veteran for a 
pertinent contemporaneous VA examinations.

In this regard, the Board notes that, regardless of whether 
the veteran indicates that he wishes to assert a claim for an 
increased rating for his PTSD, the severity of that 
disability must be considered in conjunction with his TDIU 
claim.  As such, he should also be afforded a contemporaneous 
VA psychiatric examination; the veteran was most recently 
examined with respect to this disability in July 1997.  
Moreover, in written argument dated in January 1999, his 
representative noted that the VA examiner in July 1997 
assigned a Global Assessment of Functioning (GAF) Scale score 
of 40, which he argued reflects that the veteran was 
unemployable due to his PTSD alone; the Board also observes 
that in a March 1997 VA psychological assessment and 
evaluation report, the veteran was diagnosed as having PTSD 
and the examiner estimated that his GAF score was 35.  

Prior to having the veteran undergo further examinations, 
however, the RO should obtain and associate with the claims 
folder all pertinent outstanding medical records.  In this 
regard, the Board observes that, in his December 1995 
informal application for increased evaluations, the veteran 
indicated that he was receiving medical care from an 
orthopedic surgeon, Dr. Ronald "Livey"; however, to date, 
none of his treatment records have been associated with the 
claims folder.  In addition, although the record reflects 
that the veteran has been receiving VA outpatient treatment 
for his "physical" disabilities at the Fayetteville, North 
Carolina, VA Medical Center, no recent VA outpatient 
treatment records have been associated with the claims 
folder.  On remand, the RO must obtain and associate with the 
claims folder any outstanding records of the veteran's 
treatment for these disabilities.  See 38 U.S.C.A. § 5107(a) 
(West 1991); Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Further, as discussed above, the record indicates that the 
veteran was awarded disability benefits from the SSA.  The 
SSA determination shows that the award was based on both 
physical and psychiatric disabilities.  However, records from 
that agency, dated subsequent to the September 1995 
determination, are not of record.  Because the veteran's 
claim is well grounded, the duty to assist requires that such 
records be obtained and associated with the claims folder.  
See Cohen v. Brown, 10 Vet. App. 128, 151 (1997); Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).

After all outstanding treatment records are associated with 
the claims file, contemporaneous and thorough VA examinations 
(that takes into account the records of the veteran's prior 
medical history, and especially the medical evidence 
discussed above), are required to clarify the nature and 
extent of the veteran's service-connected disabilities.  See 
Fenderson v. West, 12 Vet. App. 119, 127 (1999); Goss v. 
Brown, 9 Vet. App. 109, 114 (1996).  In the examination 
report(s) relating to the disabilities that are the subject 
of the veteran's certified claims for increased ratings, the 
examiner(s) should include an opinion as to whether the 
veteran experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination of any affected joints, and the RO should 
consider these factors in adjudicating these claims.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59 (1999); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  Moreover, the physicians who examine 
the veteran with respect to muscle, orthopedic and 
psychiatric disabilities should include an opinion as to 
whether the veteran is unemployable as a result of his 
service-connected disabilities.  See Colayang v. West, 12 
Vet. App. 524, 538 (1999); Friscia v. Brown, 7 Vet. App. 294, 
297 (1994).

As a final point, the Board notes that, in light of the 
veteran's contentions, the RO should also consider whether 
separate evaluations for the veteran's right leg and ankle 
impairment, as well as for his scars, are warranted.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (permitting 
separate evaluations for separate problems arising from the 
same injury if they do not constitute the same disability or 
same manifestation under 38 C.F.R. § 4.14 (1999)).

In order to ensure that the record is fully developed, this 
case is REMANDED to the RO for the following:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran.  This should specifically 
include any outstanding records, dated 
since December 1994; from any VA medical 
facility, to specifically include the one 
located in Fayetteville, North Carolina; 
from Linda M. Robinson, or any other 
examiner at Good Hope Hospital in Erwin, 
North Carolina; from Coats Medical Clinic 
in Coats, North Carolina; from Dr. Ronald 
Livey in Dunn, North Carolina; and from 
any other facility or source identified 
by the veteran.  The aid of the veteran 
and his representative in securing such 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  However, if any such records are 
not available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran dated subsequent 
to September 1995, as well as copies of 
the medical records that served as the 
basis for any such decision(s).

3.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo appropriate VA 
examination(s) to determine the current 
nature and extent of his service-
connected low back disability and 
residuals of a gunshot wound injury of 
the left upper arm, a fracture of the 
right middle fibula and medial malleolus 
and a fracture of the right great toe.  
It is imperative that the physician(s) 
who is/are designated to examine the 
veteran review(s) the evidence in his 
claims folder, including a complete copy 
of this REMAND.  All appropriate tests 
and studies, including X-rays and range 
of motion studies, should be conducted, 
and all clinical findings should be 
reported in detail.  The examiner(s) 
should render specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
affected parts.  The physician(s) also 
should indicate whether, and to what 
extent, the veteran experiences 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups.  To the extent possible, the 
examiner(s) should express such 
functional loss in terms of additional 
degrees of motion loss.  In addition, the 
examiner(s) should describe all scars 
found to be present and indicate whether 
there are any retained foreign bodies 
associated with the scars, whether they 
are adherent to underlying tissue, and/or 
whether they are tender and painful on 
palpation.  Further, the physician(s) 
must provide an assessment of the 
severity of the veteran's service-
connected disabilities listed above.  The 
examiner(s) should also specifically 
offer an opinion as to whether, without 
regard to the veteran's age or the impact 
of nonservice-connected disabilities, it 
is at least as likely as not that the 
veteran's service-connected disabilities 
(to include his PTSD) render him unable 
to obtain or retain substantially gainful 
employment.  In offering these opinions, 
the examiner(s) should specifically 
comment on the findings contained in the 
reports of the March 1997 VA 
Psychological Assessment and Evaluation, 
the July 1997 VA psychological 
examination, as well as the January 1997 
opinion offered by Dr. Linda M. Robinson.  
If the examiner(s) is/are unable to 
provide any of the requested information 
with any degree of medical certainty, the 
examiner should clearly so state.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed and conclusions reached, should 
be set forth in a typewritten report.

4.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should also schedule 
the veteran to undergo a comprehensive VA 
examination by a psychiatrist to 
determine the current severity of his 
service-connected PTSD.  It is imperative 
that the physician who is designated to 
examine the veteran reviews the evidence 
in his claims folder, including a 
complete copy of this REMAND.  The 
examination report should reflect 
consideration of the veteran's 
documented, relevant medical history.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  The 
examiner should provide a multi-axial 
assessment, including assignment of a 
Global Assessment of Functioning (GAF) 
score and an explanation of what the 
score means.  The examiner should also 
specifically offer an opinion as to 
whether, without regard to the veteran's 
age or the impact of nonservice-connected 
disabilities, it is at least as likely as 
not that the veteran's service-connected 
disabilities (to include his low back 
disability and the residuals of a gunshot 
wound injury of the left upper arm, a 
fracture of the right middle fibula and 
medial malleolus and a fracture of the 
right great toe) render him unable to 
obtain or retain substantially gainful 
employment.  In offering this opinion, 
the examiner should specifically comment 
on the findings contained in the reports 
of the March 1997 VA Psychological 
Assessment and Evaluation, the July 1997 
VA psychological examination, as well as 
the January 1997 opinion offered by Dr. 
Linda M. Robinson.  All examination 
findings and the complete rationale for 
all opinions expressed and conclusions 
reached should be set forth in a 
typewritten report.

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should readjudicate the veteran's 
certified claims for increased ratings 
for his low back disability, residuals of 
a gunshot wound injury of the left upper 
arm, residuals of a fracture of the right 
middle fibula and medial malleolus and 
residuals of a fracture of the right 
great toe.  In addition, with respect to 
his claim for an increased rating for the 
residuals of his right middle fibula and 
medial malleolus fracture, the RO should 
consider whether separate evaluations for 
right leg and ankle disability are 
warranted.  In addition, the RO should 
consider whether a separate evaluation 
for scar pathology is warranted.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  In readjudicating the certified 
increased rating claims, the RO should 
take into consideration any functional 
loss due to pain, limited or excess 
movement, weakness, fatigability, and 
incoordination.  Then, if it has not been 
rendered moot, (see Green v. West, 11 
Vet. App. 472, 476 (1998), citing Vettese 
v. Brown, 7 Vet. App. 31, 34-35 (1994) 
and VAOPGCPREC 6-99)), the RO should 
readjudicate the veteran's claim of 
entitlement to a total disability rating 
based on individual unemployability due 
to service-connected disabilities.  The 
RO should provide adequate reasons and 
bases for all its determinations, citing 
to all governing legal authority and 
precedent, and addressing all issues and 
concerns that are noted in this REMAND.

7.  If the benefits requested by the 
veteran continue to be denied, the RO 
must furnish to him and his 
representative a supplemental statement 
of the case and give them the appropriate 
opportunity to submit written or other 
argument in response thereto before his 
case is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


